THE THIRTEENTH COURT OF APPEALS

                                       13-18-00320-CV


                        In the Interest of J. C., Jr. and L. C., Children


                                    On Appeal from the
                          County Court of Aransas County, Texas
                              Trial Cause No. A-17-7037-FL


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.              The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, J.C., Sr.

       We further order this decision certified below for observance.

July 19, 2018